727 N.W.2d 600 (2007)
GATCHBY PROPERTIES, L.P., Plaintiff-Appellant,
v.
ANTRIM COUNTY ROAD COMMISSION, Helena Township, Association for the Preservation of Public Access, and Michael Crawford, Defendants-Appellees, and
Isabel Amerson, Defendant.
Docket No. 131369. COA No. 258909.
Supreme Court of Michigan.
February 27, 2007.
*601 On order of the Court, the application for leave to appeal the April 25, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.